August 31, 2010 United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 4720 Washington, D.C. 20549 Attn: Kathryn S. McHale Re: TrustCo Bank Corp NY Form 10-K for the Fiscal Year Ended December 31, 2009 File Number 0-10592 Dear Ms. McHale: We have reviewed your comments to the above referenced filing and related materials and provide the following as requested.The numbers below correspond to the comments of like number in your letter dated August 5, 2010. Form 10-K for the Year Ended December 31, 2009 Credit Risk, page 17 of Exhibit 13 1. Please revise your future filings to disclose your allocation of the allowance for loan losses pursuant to Item IV (B) of Industry Guide 3.Please also provide us with this information as of June 30, 2010 and for your two most recent fiscal years. The Company will include the requested revision in future filings.The following information is being provided as requested as of June 30, 2010 and for the two most recent fiscal years December 31, 2009 and 2008: As of June30, As of December31, As of December31, Allocation of the Allowance for Loan Losses (dollars in thousands) Amount Percent of Loans to Total Loans Amount Percent of Loans to Total Loans Amount Percent of Loans to Total Loans Commercial $ 11
